Citation Nr: 1234400	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had nearly continuous active service from November 1955 to November 1985.  The record establishes that the Veteran served in the Republic of Viet Nam and was in receipt of the Vietnam Service and Bronze Star Medals.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefit sought on appeal.

The Veteran's November 2010 notice of disagreement (NOD) reflects he requested an RO hearing before a decision review officer (DRO).  In an April 2011 letter, however, the Veteran opted for a VA examination in lieu of the hearing.  The examination was in fact conducted in May 2011.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository used to store and review documents involved in the claims process. The Board has reviewed the contents of the paperless file, and there are currently PTSD treatment-records that are not also in the paper claims file which were added to the paperless file in March 2012.  None of those records, however, address an issue of this appeal which would necessitate a remand for RO review and consideration of those records.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The Veteran's attorney submitted written argument to the RO in August 2011 wherein the attorney asserted the written submission was made without benefit of a copy of the Veteran's claims file, which the attorney had requested on two prior occasions.  A November 2011 Board letter reflects the Board provided the attorney a copy of the claims file that same month.  There is no indication in the claims file that the attorney desired to submit additional argument following receipt of a copy of the claims file, nor has additional argument been received by the Board.

The Veteran and his attorney submitted additional evidence in October 2011 with a waiver of initial RO review and consideration.  In light of the waiver, it is not necessary to remand the case in order for the Board to consider the evidence.  See 38 C.F.R. § 20.1304 (2011).  The Veteran submitted three items of additional evidence to the Board in June 2012 for which he did not indicate he waived initial RO review and consideration.  Nonetheless, the Board finds there is no necessity for a remand, as one item, Statement of Accredited Representative, was already of record, and the other two are redundant with other evidence in the claims file.
The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. 

After the appeal was certified to the Board by the RO, the attorney advised VA he had withdrawn as the Veteran's representative.  In light of the timing of the withdrawal, a September 2012 Board letter asked the attorney to show good cause for the withdrawal.  See 38 C.F.R. § 20.608 (2011).  In a September 2012 response, the attorney advised that the Veteran had requested his withdrawal.  The Board finds good cause for the withdrawal has been shown.  There is no record of the Veteran having designated another representative (despite asking his previous representative to withdraw).  The Board deems the Veteran to represent himself.


FINDING OF FACT

A psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; the Veteran does not exhibit PTSD related to inservice stressors.  


CONCLUSION OF LAW

Chronic psychiatric disability, including PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a PTSD claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and  notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the August 2009 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran's attorney asserted in the August 2011 argument that VA had not faithfully developed the Veteran's claim.  The Board notes further, however, that the attorney did not list any specific failure to assist by the RO, perhaps understandably in light of the fact the attorney had not yet received a copy of the claims file at the time.  The Board, thus, finds no failure by the RO to assist the Veteran.  First, the overall context of the attorney's assertion was that the denial of the Veteran's claim constituted an absence of faithful development, rather than an assertion the RO failed to seek specifically identified evidence on behalf of the Veteran.  The attorney has not asserted, to include after receiving a copy of the claims file, that there is additional evidence to be developed in support of the Veteran's claim.  Hence, the Board finds no failure to assist the Veteran on that basis.  The Board also acknowledges the attorney's assertion that the VA examination was inadequate, but the Board rejects this assertion.  The specific discussion is set forth later in this decision below.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, VA may address the merits of the appeal without prejudice to the Veteran.  See id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(2) . 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).


Analysis

There are no entries in the service treatment records related to complaints of stress, worry, etc., or other symptoms that may have been related to an acquired mental disorder.  The Veteran was deemed psychiatrically fit for separation from active service.

There is no need for lengthy discussion of whether the Veteran has a confirmed stressor.  As a U.S. Army noncommissioned officer with a Military Occupation Specialty of petroleum handler, he served two tours in Vietnam from October 1965 to September 1966 and July 1967 to August 1968.  The Veteran provided statements wherein he related his unit supported Huey helicopters while based at forward operating locations, to include in the Mekong Delta region.  The Board also notes the Veteran's DD Form 214 notes his award of the Bronze Star Medal (BSM) without "V" device; and, the Board acknowledges the BSM without V device is awarded for meritorious service in a theater of military operations against an opposing enemy armed force.  Hence, the Board finds the time, place, and circumstances, of the Veteran's service in Vietnam involved fear of hostile enemy action, to include enemy rocket and mortar attacks on the Veteran's base of operations.  38 C.F.R. § 3.304(f)(3); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In light of the above factors, the salient issue of this appeal is whether the evidence of record shows the presence of a psychiatric disability (including PTSD) that is related to service (including inservice stressors).  Although VA outpatient records of February 2008 note a PTSD screen was negative, in March 2009, the Veteran reported he could not sleep, he awoke screaming three to four times a week, and that he was having increased intrusive thoughts as his retirement approached.  Other entries note the Veteran reported he saw dead bodies while in Vietnam, and he carried survivor's guilt.  He reported a bunkmate was killed during a mortar attack on the compound, but the Veteran did not name the soldier.  The interviewing psychologist diagnosed PTSD and major depressive disorder in March 2009 and referred the Veteran to a psychiatrist for medication management.  The April 2009 entry notes the Veteran reported combat-related nightmares on average of twice a week, irritability, intrusive thoughts, and a sense of guilt shame, because he deemed himself responsible for another soldier's death.  The Veteran reported concern that once he was retired from active work, he would no longer be able to keep intrusive thoughts at bay.  The psychiatrist diagnosed PTSD.

The May 2011 VA Compensation and Pension examination report reflects the psychologist examiner conducted a review of the claims file as part of the examination.  The Veteran reported his first wife divorced him in 1968 due to his heavy drinking and being short tempered.  He related that he did not know anything was wrong with him at that time.  The Veteran married his current wife in 1972.  He reported a good relationship with his wife and children, but he denied having any friends, as he preferred to be alone.  The Veteran even denied socializing with colleagues.  He has a college degree in business management.  The Veteran last worked in January 2010 as a management specialist at the district level.  Prior to that, he was a Regional Director of Logistics with responsibility for five sites, and he supervised 42 people located in five states.  The Veteran reported he enjoyed working long hours, as that kept him busy.  He eventually encountered conflict on the job due to his perception that his superiors did not follow regulations on transportation, etc.  As a result, the Veteran quit in January 2010 after 50+ years of government service before he was fired.

The Veteran reported his experience during the mortar attacks in Vietnam and how he felt he would be killed by the next round if it hit the bunker where he and others had sought cover.  Another stressor involved an attack on the petroleum yard in 1965, and a fuel tank was struck, causing it to explode and burn.  Some of the burning fuel spewed onto some Vietnamese.  The Veteran related he saw the images of charcoal bodies quite frequently in his nightmares, and he sometimes smelled burning flesh.  The Veteran's last reported stressor happened during the Veteran's second tour when a friend asked the Veteran to awake him before he, the Veteran departed for the club.  The Veteran decided his friend needed the sleep, and he left him asleep when departed for the club.  The enemy launched a mortar attack later, during which a round hit the hooch where the Veteran and his friend lived, and his friend was killed.  The Veteran reported he still felt guilty because he did not wake up his friend as requested.  The examination report reflects the examiner reviewed the Veteran's reported frequency and severity of his symptoms with the Veteran to assure accuracy, and the Veteran was allowed as much time as he needed to include whatever information he desired to add.  The Veteran voiced no complaints of concerns with the examination, and he denied having any other problems or concerns that were not addressed.

The examiner noted the Veteran's reported stressors met Criteria A through E, of the DSM criteria for PTSD.  The examination report also reflects the Veteran endorsed daily symptoms of depression.  The examiner noted the March and April 2009 entries in the Veteran's PTSD outpatient records where the Veteran reported a history of heavy combat exposure in Vietnam, which he dealt with by denial.  The Veteran admitted to suicide ideation in the past and some current death wishes, but he denied endorsing any suicide ideation at the examination. He also denied any use of  illicit substances or alcohol.  The Veteran was prescribed psychiatric medications in the past, but he reported he stopped taking them because he did know how they would impact his treatment for his prostate cancer.  The examiner noted the Veteran's scores on the PCL-M revealed scores from a little bit to extremely in all clusters of symptoms, with a final score of 65.

The examiner noted the Veteran's scores on the Minnesota Multiple Personality Inventory-2 (MMPI-2) revealed he endorsed items that reflected a degree of psychopathology that was unusual even in a clinical population.  While this might have represented a "cry for help," the examiner felt it more likely represented some intentional exaggeration of the current symptoms picture, possibly for secondary gain.  As a result, the examiner noted, clinical interpretation of the results were not conducted.

The examiner also administered the SIMS to the Veteran, which is a multi-axial, self-administered screening measure for the detection of malingering; i.e., to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms.  The Veteran's total SIMS score was significantly elevated above the recommended cutoff score.  He endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders, which suggested a significant over-endorsement of symptoms.

The Morel Emotional Numbing Test for PTSD (MENT) is an individually administered, two-alternative, forced-choice test of biased responding for PTSD.  The MENT was specifically standardized on a sample of veterans who applied for financial benefits for a claim of disability due to PTSD.  The Veteran's score on the MENT was above the cutoff score used to identify individuals from the normative sample who deemed to have feigned PTSD.

The examiner noted past screening tests from the Veteran's outpatient records: a January 2009 Patient Health Questionnaire-2 n(PHQ-2) for depression revealed a score of 2, which was below the cutoff of greater than 2 for a positive screen; a February 2008 PHQ-2 revealed a depression score of 0; and, a February 2008 PTSD screen revealed a score of 0.  A score of 3 or more constitutes a positive screen.

The May 2011 mental status examination revealed the Veteran as appropriately groomed, and he displayed good hygiene.  He was fully oriented times four, and his mood was depressed.  The Veteran's affect was tearful during the interview, and his speech and tone were unremarkable.  Thought content and progression were also unremarkable.  The examiner noted no evidence or endorsement of tangentiality, circumstantiality, loose associations, or flight of ideas.  The Veteran denied any current suicide or homicide ideation, or hallucinations or delusions.  Memory, attention, and concentration, were within normal limits.  The Veteran's fund of knowledge, language, insight, and judgment, were good.  The examiner's Axis I diagnosis was, "no diagnosis."

The examiner noted the Veteran was not diagnosed with PTSD because his health history and the results of the objective testing administered to him did not conform with the DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive, i.e., disability benefits.  All of the objective tests indicated over-endorsement of symptoms, and suggested intentional exaggeration of symptoms, possibly for secondary gain issues.  The examiner then observed the Veteran's PTSD diagnoses of record were conferred in a clinical context where different diagnostic guidelines apply; and, they appeared to have been based predominantly on the Veteran's subjectively reported symptoms with no objective assessment of response style.  As a result, the examiner opined the prior diagnoses of record were inapplicable to the May 2011 examination.  It was noted the validity of the Veteran's previous PTSD diagnoses were not adequately assessed; and, therefore, their validity was unknown.  The examiner observed further that successful clinical treatment is based on a trusting relationship between the care provider and the patient.  To foster that relationship, care providers accept the veracity of the patient's history and symptoms as reported by the patient.  Since any attempt to by a treatment provider to assess a patient's response style would probably diminish or destroy trust, treatment providers rarely, if ever, do so.

Although the Veteran has in fact received treatment associated with a diagnosis of PTSD, the examiner noted receipt of treatment for PTSD is not a diagnostic criterion for PTSD.  Further, the examiner noted, there is no evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not valid because one receives treatment associated with it.  Moreover, the published empirical literature has shown the diagnostic judgment of mental health treatment providers can be unreliable; and, there is no evidence in the published empirical literature that the judgment of treatment providers becomes more valid with more exposure to a particular individual.  In other words, the examiner noted, the fact the Veteran has received clinical treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself, render a diagnosis valid.

The examiner noted the Veteran's work history also argued against a finding of disability, as he completed 53 years of government service in positions of significant responsibility without any diagnosis or treatment of PTSD or other psychiatric condition.  The service treatment records were silent for a diagnosis or treatment of PTSD or any anxiety-related disorder; and, there was no record of treatment until 2009.  Consequently, the examiner concluded that the Veteran did not exhibit PTSD that was related to inservice stressors.

It has been argued the examination was in fact insufficient and inadequate because the examiner entered no diagnosis in Axis I and noted the Veteran's symptoms could not be assessed due to his over-exaggeration.  The representative asserts a remand is needed for another examination; or, in the alternative, the evidence is in equipoise because of the Veteran's diagnosis by his outpatient treatment providers.  The Board disagrees with and rejects both assertions.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In applying this reasons or bases requirement to the Board's analysis of medical evidence, the Board's findings of fact must be supported by the medical evidence of record, rather than the Board's own judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, or therapist for that matter, it is not required to accord preferential treatment or extra weight on that basis.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Board finds no deficiency in the Compensation and Pension examination examiner's assessment, findings, or opinions.  He conducted a comprehensive review of the claims file, and provided detailed reasons and bases for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) and Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  As a result, the Board accords significantly more weight to the Compensation and Pension examiner's opinion than to the diagnoses of the Veteran's treating VA psychiatrists and associated outpatient staffs.  As the Compensation and Pension examiner noted, while the Veteran's reported Vietnam-related stressors are conceded, the Veteran's care providers never conducted an objective assessment of the Veteran's reported symptomatology related to those stressors.  The fact the Veteran experienced significant stressors during his two tours of duty in Vietnam does not automatically mean he developed PTSD as a result of those stressors.

As noted earlier, the Veteran's representative asserts the examination was deficient because the examiner made no diagnosis in Axis I.  The Board notes that "no diagnosis" in Axis I means no significant pathology was found or diagnosed by the examiner.  The examiner clearly noted the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Moreover, there was no basis for the diagnosis of other psychiatric disability.  The Board finds the Compensation and Pension examiner's findings and opinions are more probative than the Veteran's treatment records that reflect a diagnosis of PTSD.  As the examiner points out, the treatment providers rely strongly on the Veteran's complaints and symptoms.  They do not reflect a review of the overall evidence in reaching a diagnosis (as did the 2011 examiner).  They did not have access to the psychological test results the 2011 examiner had and were not concentrating on the etiology of the symptoms as much as they were the successful treatment of the Veteran.  The Board finds by a clear preponderance of the evidence that the Veteran does not exhibit a psychiatric disability that is related to service.  

Finally, with regard to the Veteran's own claim that he has PTSD related to service, he is not competent to diagnose psychiatric disability.  To the extent he is competent to describe symptoms of depression and anxiety related to service, the results of psychological testing strongly suggests that he is not a reliable source in this regard.  In light of the above, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim.  38 C.F.R. §§ 3.303 and 3.304(f).  The benefit sought on appeal is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the 


(CONTINUED ON NEXT PAGE)





evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


